  8:20-cr-00040-BCB-SMB Doc # 115 Filed: 02/18/21 Page 1 of 1 - Page ID # 241




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:20CR40
                                           )
      vs.                                  )
                                           )
ANDRES H. OLVERA,                          )                  ORDER
                                           )
                    Defendants.            )


      This matter is before the court upon government’s Motion to Continue [114].
Counsel for the government needs additional time for availability of a necessary witness
on the current scheduled trial date. The defendant does not object to the continuance.
For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [114] is granted, as follows:

      1. The jury trial now set for February 23, 2021, is continued to March 9, 2021.




      DATED: February 18, 2021.

                                        BY THE COURT:


                                        s/ Susan M. Bazis
                                        United States Magistrate Judge
